PER CURIAM.
We affirm in all respects except we remand with directions to the trial court to correct the written sentence to conform to the oral pronouncement. See Ripley v. State, 580 So.2d 895 (Fla. 4th DCA 1991); McBee v. State, 581 So.2d 1009 (Fla. 4th DCA 1991). The oral pronouncement was for a ten-year prison term followed by five years’ probation, but the written sentence reflects a ten-year prison term followed by fifteen years’ probation.
AFFIRMED IN PART, REVERSED IN PART AND REMANDED.
GUNTHER and POLEN, JJ., and OWEN, WILLIAM C., Jr., Senior Judge, concur.